Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 3/30/2021. Claims 1-15 are pending. 
Response to Arguments
Applicant's arguments filed3/30 have been fully considered but they are not persuasive. 
Double Patenting
In response: DP rejection remains.

103
Regarding references Hosoya, Schroeder and Allen fail to teach “outputting, in response to the prediction of the memory failure, a second notification to a network client executing software using the plurality of nodes and the network queue memory” “causing, in response to the second notification, the network client to perform at least one maintenance task in response to the notification” in claim 1 (similarly, claims 7 and essentially 13)
In response: Combination of references Hosoya, Schroeder and Allen teaches te above claim limitation. For example, Hosoya (e.g., [0066]-[0068]) teaches each failure monitoring mechanism notifies a failure and outputs a notification in response to a failure to other cache memory modules and thus, “a second notification to a network client executing software using the plurality of nodes and the network queue memory”. the network client to perform at least one maintenance task”.

Claim Objections
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US 20040139365), hereinafter Hosoya, in view of Schroeder et al. (“DRAM Errors in the Wild: A Large-Scale Field Study”, SIGMETRICS/Performance 2009, pages: 12), hereinafter Schroeder, further in view of Allen et al. (US 20090161430), hereinafter Allen.

1.    A method for managing a network queue memory comprising: 
Hosoya: e.g., [0066]-[0067], receiving information to detect a failure in a cache memory module from a failure monitoring mechanism interprets receiving sensor information about the network queue memory);
Hosoya: e.g., Fig 13 or 14, [0066], detecting a failure in the cache memory module based on the  failure monitoring mechanism interprets detecting a memory failure in the network queue memory based on the sensor information);
outputting, in response to the prediction of the memory failure, a first notification through a plurality of nodes forming a network, each of the nodes including a block of the network queue memory, the first notification configuring routing of communications between the nodes (Hosoya: e.g., Fig 13 or 14, [0066]-[0068], outputting a notification in response to a failure to different modules interprets outputting a first notification through a plurality of nodes forming a network, where a module is an example of a node, where the master and slave cache memory modules are an example of each of the nodes including a block of network queue memory, and where to perform failure analysis and determine paths via the notification path control mechanism in response to the notification interprets the first notification configuring routing of communications between the nodes);
outputting in response to the prediction of the memory failure, a second notification to a network client executing software using the plurality of nodes and the network queue memory (Hosoya: e.g., Fig 7, Fig 13, [0060], [0066]-[0068], outputting a notification in response to a failure to other cache memory modules, an imitator or a processor using the failure monitoring of master and slave memory modules); and
causing, in response to the second notification, the network client to perform at least one maintenance task in response to the notification, wherein the at least one maintenance task includes Hosoya: e.g., Fig 13-14, [0067]-[0068], causing the other cache memory module to isolate the failed memory modules and  changing the system structure including path substitution or a fail-over).
 	Hosoya does not expressly disclose “predicting” and “wear leveling”. Schroeder discloses “predicting” a memory failure (Schroeder: e.g., page 6, col 2, par 1, predicting uncorrectable errors by using classification and regression trees). It would have been obvious for one of ordinary skill in the art, having Schroeder and Hosoya before the effective filing date, to combine Schroeder with Hosoya in order to augment the functionality of failure processing for the disk subsystem in Hosoya. 
Combination of Hosoya and Schroeder does not expressly disclose, but Allen discloses “wear leveling” (Allen: e.g., [0049], wearing leveling in memory failure). Nonetheless, Hosoya teaches redirecting paths. The mechanism of wear leveling in memory is well known. It would have been obvious for one of ordinary skill in the art, having Allen before the effective filing date, to combine Allen with the extended Hosoya to enhance the efficiency in failure processing for the disk subsystem in Hosoya.



2 and 8, wherein the sensor information includes information about errors corrected in by one or more of the nodes of the network queue memory (Hosoya: e.g., [0068], correcting the failure identified by the failure monitoring mechanism of modules).

3 and 9, wherein the sensor information includes information about errors along one or more links connecting the nodes forming the network (Schroeder: e.g., page 9, col 1, par 2, errors on the data path in the DIMM or on the motherboard).

4 and 10, wherein the sensor information includes an assessment of a degradation process affecting the network queue memory of one or more of the plurality of nodes (Hosoya: e.g., [0017], performance degradation in the storage system caused by failure).

5 and 11, Hosoya discloses comprising collecting, by the plurality of nodes, the sensor information, wherein one or more of the plurality of nodes comprises a sensor (Hosoya: e.g., Fig 13, [0067]-[0068], collecting failure control data from master and slave cache memory modules, where each cache memory module is an example of a node, detection of failure interprets detected information and the failure monitoring mechanism interprets a sensor).


a plurality of nodes, each of the nodes including a block of network queue memory, the plurality of nodes forming a network (Hosoya: e.g., Fig 12-13, each module interprets a node forming a network, where a cache memory and other memory are an example of a network queue memory); and
a monitor connected to the network and configured to received sensor information from the plurality of nodes and Hosoya: e.g., Fig 12-14, [0066]-[0068], the failure monitor is an example of a monitor connected to the network to detect the failure in cache memory modules and notify other modules of the failure);
wherein the monitor:
outputs a first notification through the plurality of nodes, the first notification configuring routing of communications between the nodes (Hosoya: e.g., Fig 13 or 14, [0066]-[0068], outputting a notification to different modules interprets outputting a first notification through a plurality of nodes forming a network, where to perform failure analysis and determine paths via the notification path control mechanism in response to the notification interprets the first notification configuring routing of communications between the nodes);
outputs a second notification to a network client executing software using the plurality of nodes and the network queue memory (Hosoya: e.g., Fig 7, Fig 13, [0060], [0066]-[0068], outputting a notification to other cache memory modules, an imitator or a processor using the failure monitoring of the cache memory modules); and
Hosoya: e.g., Fig 13-14, [0067]-[0068], causing the other cache memory module to isolate the failed memory modules and  changing the system structure including path substitution or a fail-over).
 	Hosoya does not expressly disclose to “predict” and “wear leveling”. Schroeder discloses to “predict” a memory failure (Schroeder: e.g., page 6, col 2, par 1, predicting uncorrectable errors by using classification and regression trees). It would have been obvious for one of ordinary skill in the art, having Schroeder and Hosoya before the effective filing date, to combine Schroeder with Hosoya in order to augment the functionality of failure processing for the disk subsystem in Hosoya. 
Combination of Hosoya and Schroeder does not expressly disclose, but Allen discloses “wear leveling” (Allen: e.g., [0049], wearing leveling in memory failure). Nonetheless, Hosoya teaches redirecting paths. The mechanism of wear leveling is well known. It would have been obvious for one of ordinary skill in the art, having Allen before the effective filing date, to combine Allen with the extended Hosoya to enhance the efficiency in failure processing for the disk subsystem in Hosoya.

s 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya, in view of Schroeder and Allen, further in view of Nakashima et al. (US 20110019535), hereinafter Nakashima.

6 and 12, the combined teaching of Hosoya, Schroeder and Allen does not expressly discloses “wherein the notification configures the communications between the nodes to route at least one message to by-pass one or more of a node using a faulty link and the faulty link”. Nakashima discloses “the notification configures the communications between the nodes to route at least one message to by-pass one or more of a node using a faulty link and the faulty link” (Nakashima: e.g., Fig 22, final state, the path between H and F and the link from F and A are an example of a faulty link and node F is an example of the node). Nonetheless, Hosoya teaches updating routes based on failure. It would have been obvious for one of ordinary skill in the art to combine Nakashima with the extended Hosoya in order to improve the functionality of failure processing in Hosoya. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	April 6, 2021